DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2007/0119332).
Henderson discloses a method of controlling a vehicle comprised of sensing a position of at least one wheel of the vehicle relative to at least one track of a railway on which the at least one wheel is disposed as the vehicle travels along the railway. The steering sensors 47 are positioned proximate to the wheels 23, 25 and provide a position of the wheels relative tot the guideway 31. The position is sent to the processors 71, 95 and 105. A desired path of the at least one wheel along the at least one track is determined by the processor 71, and steering the at least one wheel along the desired path as the vehicle travels along the railway. A steering history is determined and stored by the processor 95. The method further comprises steering the at least one wheel along the desired path includes adjusting an angle of the at least one wheel relative to the vehicle as shown in figure 3 with the use of servo 41. The method further teaches steering the at least one wheel along the desired path includes adjusting a speed differential between at least two wheels of the at least one wheel where the processor 71  receives a speed signal from the speed sensor 94. The position of the at least one wheel of the vehicle relative to the at least one track of the railway includes sensing a curvature of the railway. The method further includes sensing the position of the at least one wheel of the vehicle relative to the at least one track of the railway includes sensing an edge of the at least one track and determining the desired path includes determining the center of the at least one track.
Claim(s) 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrence (US 2014/0130700).
Lawrence discloses a vehicle comprised of a bogie 12 configured to engage a railway, a vehicle body 10 and at least two connections extending between a top surface of the vehicle body and an opposing bottom surface of the bogie such that the vehicle body is suspended below the bogie when the bogie is engaged with the railway, wherein the at least two connections, hinges 18, are spaced apart along a longitudinal length of the bogie. The bogie further includes an elongated body and at least two sets of wheels 16 located on opposing sides of the body of the bogie. The connections are aligned with axes of the at least two sets of wheels along the longitudinal length of the bogie. Each of the at least two connections is configured to pivot relative to the bogie about an axis parallel to the longitudinal axis of the bogie such that the vehicle body rolls about the axis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence (US 2014/0130700) in view of Henderson (US 2007/0119332).
Lawrence discloses the vehicle bogie and body combination as described above. However, Lawrence does not specifically show a look ahead sensor and processor configuration to sense the position and relative to the tracks with a look ahead sensor to aid in navigation and steering. Henderson discloses a sensor and processor assembly as also described above. It would have been obvious to one of ordinary skill in the art to have applied a sensor and processor assembly, like that of Henderson, to a bogie and vehicle, like that of Lawrence, with the expected result of providing a steering and navigation system to aid in the efficient movement and guidance of a railway vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJMJuly 12, 2022